Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The prior art does not teach or reasonably suggest compound bis (4-acetoxy-N, N-dimethyltryptammonium) fumarate – it doesn’t exist in any plant materials. The closet art found was Palma et al (Palma et al, An old chemical that became a new psychoactive substance: Study on O-Acetylpsilocin samples handled for analysis and raise of awareness. European Neuropsychopharmacology, (September 2015) Vol. 25, Supp. SUPPL. 2, pp. S620-S621. Abstract Number: P.6.d.016) teaches O-Acetylpsilocin also known as Psilacetin and 4-Acetoxy-DMT (4-AcO-DMT) is a synthetic tryptamine having a psychedelic effect by stimulating the serotoninergic system (see Abstract). Psilacetin is a precursor of the claimed compound bis (4-acetoxy-N, N-dimethyltryptammonium) fumarate. However, there is no motivation to go from Psilacetin to the claimed compound bis (4-acetoxy-N, N-dimethyltryptammonium) fumarate, and there is no general teaching about how to do that. Inventor Chadeayne published the synthesis and crystallization of this claimed compound (Chadeayne, Bis(4-acet-oxy-N,N-di-methyl-tryptammonium) fumarate: a new crystalline form of psilacetin, an alternative to psilocybin as a psilocin prodrug. Acta crystallographica. Section E, Crystallographic communications, (2019 Jun 01) Vol. 75, No. Pt 6, pp. 900-902). However, since the publication is within one year of the filing date, and thus couldn’t be used as prior art. Stic structure search doesn’t provide any information that the claimed compound exists in any plant materials, therefore, no 101 rejection was made.

Election/Restrictions
Claims 11-13, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Kayla N. Weckesser on 4/27/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 1-10 have been cancelled. 
             Claims 11-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655